Per Curiam.

Appeal by claimant from a decision of the Unemployment Insurance Appeal Board which disqualified him from benefits on the ground that he voluntarily left his employment without good cause; found that he willfully made a false statement to obtain benefits, and imposed a forfeiture of eight effective days therefor; and charged him with an overpayment of $30 in benefits, ruled to be recoverable. Claimant, employed as a dishwasher, did not return to work after collecting his wages for the first five days’ work, although the job remained available; and instead applied next day for benefits, replying to the form inquiry as to why he was unemployed by writing “ shape-up ”. This was untrue and claimant subsequently testified that he did not return to work because he was “tired and indisposed”. The board’s determination of the factual issues which were presented was supported by substantial evidence. Decision affirmed, without costs. Gibson, P. J., Herlihy, Aulisi, Staley, Jr., and Cooke, JJ., concur in memorandum Per Curiam.